McCLELLAN, C. J.
The court correctly charged the jury that “the burden of proof of self-defense is on the defendant, and in order for him to be entitled to his discharge it'must be proved by a sufficient amount of evidence to raise at least a reasonable doubt of his guilt.” The doctrine that the burden is on the State where self-defense is relied on to prove that the defendant was at fault in bringing on the difficulty is also correctly stated in the general charge given ex mero motu by the court. But in another part of the general charge the jury are instructed that, “In order for the defendant to set up self-defense, he must show that he was. entirely free, from fault in bringing on the difficulty.” This was a palpable misplacing of the burden of proof on the inquiry as to who was the aggressor, and the statement is so entirely opposed to, so in conflict with, what is said on this subject in another part of the charge that the error of it cannot be eradicated by considering the charge as a whole. At the best it could only have been concluded by the j ury that the charge contained antagonistic statements on this point; and their adoption of the correct exposition would have been entirely problematical.
Beversed and remanded.